Citation Nr: 1515360	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the reduction of the disability rating assigned for prostate cancer status post suprapubic radical prostatectomy from 100 percent to 60 percent, effective June 1, 2012, was proper.

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for additional left ear hearing loss due to surgery at the Richmond VA Medical Center in August 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of disability compensation pursuant to 38 U.S.C.A. § 1151 for additional left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The March 2012 rating decision, which reduced the disability rating for the Veteran's prostate cancer from 100 percent to 60 percent, failed to comply with pertinent law and regulations. 


CONCLUSION OF LAW

The March 2012 rating decision that reduced the disability rating for prostate cancer status post suprapubic radical prostatectomy from 100 percent to 60 percent, effective June 1, 2012, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for his service-connected prostate cancer from 100 percent to 60 percent.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 100 percent rating for prostate cancer is warranted.  Therefore, a discussion of whether VA complied with its duties to notify and assist the claimant and the procedural requirements set forth in 38 C.F.R. § 3.105(e) is unnecessary.

Under 38 C.F.R. § 3.344, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

In this case, the Veteran was assigned a 100 percent rating for prostate cancer status post suprapubic radical prostatectomy in a December 2006 rating decision, effective May 24, 2006.  Therefore, when his rating was reduced effective June 1, 2012, it had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply. 

The reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  In this respect, the March 2012 rating decision reflects no suggestion of any consideration of 38 C.F.R. § 3.344 at all.  The decision to reduce was not in accordance with law because the RO did not make a finding that the VA compensation examination used as a basis for the reduction was as full and complete as the examination on which the 100 percent rating was established.  Further, there were no findings or discussion whether there was material improvement, and there were no findings that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  Therefore, the RO erred in its March 2012 rating action by reducing the evaluation for prostate cancer to 60 percent effective June 1, 2012.

The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


ORDER

A 100 percent evaluation for prostate cancer status post suprapubic radical prostatectomy is restored, effective June 1, 2012.


REMAND

The Veteran contends that he has additional left ear hearing loss as a result of cervical spine surgery performed at a VA facility in August 2010.

A February 2007 VA audiology consultation note reflects that the Veteran had bilateral tinnitus, moderate to severe sensorineural hearing loss in the right ear, and mild progressing to moderate severe hearing loss in the left ear.  See Virtual VA, CAPRI records dated from September 2006 to December 2007, pg. 150.  He underwent a right cervical foraminotomy and discectomy at a VA facility in August 2010.  See VBMS, treatment records received on February 13, 2013.  After surgery, he reported experiencing left ear tinnitus and left ear hearing loss after waking up in the intensive care unit.  A September 2010 VA audiology consultation note reflects that he had profound mixed hearing loss from 250 Hz to 8000 Hz in the left ear.  See Virtual VA, CAPRI records dated from May 2008 to February 2012, pg. 77.  

Based on the foregoing, the Board finds that a VA examination is needed to clarify whether the Veteran has additional left ear hearing loss caused by the August 2010 surgery.  See 38 C.F.R. § 3.159(c)(4) (2014).  In addition, any relevant outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed left ear hearing loss disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Pertaining to the August 2010 cervical spine surgery, the AOJ should ensure that all surgical and nursing notes from the Richmond VA Medical Center are obtained.  The AOJ should also obtain the full informed consent documents and associate them with the claims file.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination in connection with his claim.  The entire claims file should be made available to and be reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should state whether the Veteran has any additional left ear hearing loss disability as a result of the August 2010 surgery at the Richmond VA Medical Center.  

If there is additional disability, the examiner should state whether the additional left ear hearing loss disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA. 

Notwithstanding any informed consent documents, the examiner should further state whether any additional left ear hearing loss disability was a reasonably foreseeable outcome of this surgery based upon the specific facts and circumstances of this Veteran's case. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  Thereafter, the AOJ should readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


